Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE PASQUALE EP 2203011 in view of Aydin US 20090196168

1. A method in a cellular telecommunications network, the cellular telecommunications network having a [[plurality]] of base stations each having at least one transmitter, each transmitter having at least one coverage area, the method comprising: 
a first transmitter operating in a first state so as to transmit within a first coverage area according to a first cellular communications protocol only (DE PASQUALE: Figure 2A illustrates the activation of LTE in a cell where only GSM is activated. Initially, a bandwidth of X MHz has been allocated to the operator with that bandwidth used only by GSM, [i.e. no LTE carriers are active]); 
receiving a request for service according to a second cellular communications protocol in the first coverage area (DE PASQUALE: Fig. 2A – the check is regarded as request for service); and, 
in response, the first transmitter operating in a second state so as to transmit within the first coverage area according to both the first cellular communications protocol and the second cellular communications protocol (DE PASQUALE: [0017, 0020] The BSC checks the capabilities of every mobile terminal (referred to elsewhere as user equipment or simply UE) in order to determine whether there is any mobile terminal supporting LTE camped on the cell and if more than one to count those LTE-capable devices… then bandwidth (in Figure 2A) can be allocated to LTE and activated. An illustrative LTE activation routine (as might be applied in Figure 2A)),
wherein the second cellular communications protocol is an older generation than the first cellular communications protocol (DE PASQUALE already discloses that the first cellular communications protocol is an older generation than the second cellular communications protocol. The reverse situation would then be an obvious design choice to the skilled person, when a GSM-only terminal enters the service area of the base station, previously only serving LTE- terminals. this provides a good reason to switch the communications via GSM... Such scenario is likely, particularly in view of paragraphs 10-12, teaching that the number of GSM transceivers can be switched off (and on) depending on current GSM traffic and LTE-capable terminals camped on the cell, and LTE bandwidth can be adapted accordingly. Hence no inventive merit can be attributed to the identified difference).
Aydin further teaches plurality of base stations (Aydin: fig. 1-4, unit 2-4) in order to permits a UE to attach to a new eNB within the RLF procedure without going via RRC_IDLE [0008]. 
Thus, it would have been obvious to one ordinary skill in the art before the effective of filing claim invention to include the above recited limitation into DE PASQUALE’s invention to permits a UE to attach to a new eNB within the RLF procedure without going via RRC_IDLE, as taught by Aydin.

2. The method as claimed in claim 1, further comprising: determining that demand for service according to the second cellular communications protocol in the first coverage area is ceasing; and, in response, the first transmitter operating in the first state so as to transmit within the first coverage area according to the first cellular communications protocol only (DE PASQUALE: [0028]).

3. The method as claimed in claim 1, wherein the request for service using the second cellular communications protocol in the first coverage area is based on the first transmitter being a candidate target of a handover from a second transmitter (Aydin: [0022-0023]).

4. The method as claimed in claim 1, wherein operating in the first state is to transmit according to the first cellular communications protocol using a frequency band having a first frequency sub-band and a second frequency sub-band, and operating in the second state is to transmit according to the first cellular communications protocol using the first frequency sub-band and transmitting according to the second cellular communications protocol using the second frequency sub-band (DE PASQUALE: [0020-0021]).

5. The method as claimed in claim 4, further comprising: identifying a second transmitter operating in the first state so as to transmit within a second coverage area according to the first cellular communications protocol only, the first coverage area and the second coverage area being neighboring coverage areas; and sending an instructing message to the second transmitter, the instructing message causing the second transmitter to use a first transmission power for transmissions in the first frequency sub-band and a second transmission power for transmissions in the second frequency sub-band, wherein the first transmission power is higher than the second transmission power (Aydin: fig. 2-4 [0010-0014]).

7. The method as claimed in claim 3, wherein the first transmitter is part of a first base station and the second transmitter is part of a second base station (Aydin: fig. 2, unit 2-4).

8. The method as claimed in claim 3, wherein the first transmitter and the second transmitter are both part of a first base station (DE PASQUALE: fig. 1-2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE PASQUALE EP 2203011 in view of Aydin US 20090196168 further in view of Lin WO 2010139112

6. The method as claimed in claim 1, wherein the first transmitter is part of a first virtualized base station, wherein, in the first state, the first virtualized base station uses a first computing resource for processing communications according to the first cellular communications protocol and, in response to the request for service using the second cellular communications protocol in the first coverage area, the virtualized base station also uses a second computing resource for processing communications according to the second cellular communications protocol (DE PASQUALE: fig. 1-2 [0010-0014]).
	Lin further reaches virtualized base station (Lin: page. 3, lines 14-17, page. 13, lines 12-25) in order to function independently to perform essentially all radio communication functions a physical base station would normally be expected to perform
Thus, it would have been obvious to one ordinary skill in the art before the effective of filing claim invention to include the above recited limitation into DE PASQUALE’s invention in order to function independently to perform essentially all radio communication functions a physical base station would normally be expected to perform, as taught by Lin.

Regarding claims 9 & 11, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE PASQUALE EP 2203011 in view of Chapin US 20090170472 

1. A method in a cellular telecommunications network, the cellular telecommunications network having a [[plurality]] of base stations each having at least one transmitter, each transmitter having at least one coverage area, the method comprising: 
a first transmitter operating in a first state so as to transmit within a first coverage area according to a first cellular communications protocol only (DE PASQUALE: Figure 2A illustrates the activation of LTE in a cell where only GSM is activated. Initially, a bandwidth of X MHz has been allocated to the operator with that bandwidth used only by GSM, [i.e. no LTE carriers are active]); 
receiving a request for service according to a second cellular communications protocol in the first coverage area (DE PASQUALE: Fig. 2A – the check is regarded as request for service); and, 
in response, the first transmitter operating in a second state so as to transmit within the first coverage area according to both the first cellular communications protocol and the second cellular communications protocol (DE PASQUALE: [0017, 0020] The BSC checks the capabilities of every mobile terminal (referred to elsewhere as user equipment or simply UE) in order to determine whether there is any mobile terminal supporting LTE camped on the cell and if more than one to count those LTE-capable devices… then bandwidth (in Figure 2A) can be allocated to LTE and activated. An illustrative LTE activation routine (as might be applied in Figure 2A)),
wherein the second cellular communications protocol is an older generation than the first cellular communications protocol (DE PASQUALE already discloses that the first cellular communications protocol is an older generation than the second cellular communications protocol. The reverse situation would then be an obvious design choice to the skilled person, when a GSM-only terminal enters the service area of the base station, previously only serving LTE- terminals. this provides a good reason to switch the communications via GSM... Such scenario is likely, particularly in view of paragraphs 10-12, teaching that the number of GSM transceivers can be switched off (and on) depending on current GSM traffic and LTE-capable terminals camped on the cell, and LTE bandwidth can be adapted accordingly. Hence no inventive merit can be attributed to the identified difference).
Chapin further teaches plurality of base stations (Chapin: [0050]) in order to supports one or more communication standards [0050]. 
Thus, it would have been obvious to one ordinary skill in the art before the effective of filing claim invention to include the above recited limitation into DE PASQUALE’s invention to supports one or more communication standards, as taught by Chapin.
Claim 2-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE PASQUALE-Chapin further in view of Aydin & Lin  

Response to Arguments
           Applicant's arguments filed on 7/19/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           However, Pasquale fails to teach or suggest restriction of resource allocation to a single protocol. Pasquale describes a network capable of supporting at least two radio access technologies but fails to disclose the network operating only in a first cellular communication protocol.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 18, [0046, 0051-0052, 0104-0106]) of Pasquale, for example: Figure 2A illustrates the activation of LTE in a cell where only GSM is activated. Initially, a bandwidth of X MHz has been allocated to the operator with that bandwidth used only by GSM, [i.e. no LTE carriers are active] - (herein it’s considered same as the network operating only in a first cellular communication protocol).
Thus, for the above reason, the prior art(s) meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415